UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

JABARI MANN,

                               Plaintiff,

       -against-                                               9:19-CV-0478 (LEK/TWD)

M. MARTINGANO,

                               Defendant.


                                    DECISION AND ORDER

I.     INTRODUCTION

       Pro se plaintiff Jabari Mann brought this lawsuit under 42 U.S.C. § 1983 alleging that,

while he was an inmate at Greene Correctional Facility, defendant Correction Officer

Martingano slammed his head against a wall. Dkt. No. 1 (“Complaint”). Based on this event,

Plaintiff sued Martingano under the Eighth Amendment for using excessive force against him

and under state law for assault and battery. Id.

       Defendant moved for summary judgment under Federal Rule of Civil Procedure 56

arguing, in part, that Plaintiff failed to exhaust his administrative remedies and that Plaintiff’s

state law claims were barred by New York Correction Law § 24, which provides a state law

remedy for claims against prison officials acting within the scope of their employment. Dkt. No.

14 (“Summary Judgment Motion”). Plaintiff opposed this motion, Dkt. No. 20 (“Opposition”),

and Defendant filed a reply, Dkt. No. 21 (“Reply”).

       Now before the Court is a Report-Recommendation filed by the Honorable Thérèse

Wiley Dancks, United States Magistrate Judge, recommending that the Court grant Defendant’s

Motion. Dkt. No. 22 (“Report-Recommendation”). Judge Dancks recommended dismissing

Plaintiff’s Eighth Amendment claim with prejudice because the undisputed evidence
demonstrated that Plaintiff had failed to exhaust his administrative remedies and that this failure

to exhaust was incurable since the limitations period had expired. Id. at 7–11. She also

recommended declining to exercise supplemental jurisdiction over Plaintiff’s state law claims or,

alternatively, dismissing those claims without prejudice under New York Corrections Law § 24.

Id. at 11–13.

        The Court adopts the Report-Recommendation in its entirety.

II.     STANDARD OF REVIEW

        Within fourteen days after a party has been served with a copy of a magistrate judge’s

report-recommendation, the party “may serve and file specific, written objections to the proposed

findings and recommendations.” Fed. R. Civ. P. 72(b); L.R. 72.1(c). If objections are timely

filed, a court “shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” 28 U.S.C. § 636(b).

However, if no objections are made, or if an objection is general, conclusory, perfunctory, or a

mere reiteration of an argument made to the magistrate judge, a district court need review that

aspect of a report-recommendation only for clear error. Barnes v. Prack, No. 11-CV-857, 2013

WL 1121353, at *1 (N.D.N.Y. Mar. 18, 2013); Farid v. Bouey, 554 F. Supp. 2d 301, 306–07

(N.D.N.Y. 2008), abrogated on other grounds by Widomski v. State Univ. of N.Y. at Orange,

748 F.3d 471 (2d Cir. 2014); see also Machicote v. Ercole, No. 06-CV-13320, 2011 WL

3809920, at *2 (S.D.N.Y. Aug. 25, 2011) (“[E]ven a pro se party’s objections to a Report and

Recommendation must be specific and clearly aimed at particular findings in the magistrate’s

proposal . . . .”). “A [district] judge . . . may accept, reject, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge.” § 636(b).




                                                    2
III.    DISCUSSION

        Neither party filed objections to the Report-Recommendation. See Docket. Accordingly,

the Court reviews the Report-Recommendation for clear error and finds none. Therefore, the

Court adopts the Report-Recommendation in its entirety.

IV.     CONCLUSION

        Accordingly, it is hereby:

        ORDERED, that the Report-Recommendation (Dkt. No. 22) is APPROVED and

ADOPTED in its entirety; and it is further

        ORDERED, that Defendant’s Summary Judgment Motion (Dkt. No. 14) is GRANTED;

and it is further

        ORDERED, that Plaintiff’s Eighth Amendment excessive force claim is DISMISSED

with prejudice and his state law claims are DISMISSED without prejudice; and it is further

        ORDERED, that the Clerk shall close this action; and it is further

        ORDERED, that the Clerk serve a copy of this Decision and Order on all parties in

accordance with the Local Rules.

        IT IS SO ORDERED.


DATED:          February 21, 2020
                Albany, New York

                                             LAWRENCE E. KAHN
                                             United States District Judge




                                                3
